Exhibit 10.3
 
 
SECOND AMENDMENT TO THE MANAGEMENT AGREEMENT
This SECOND AMENDMENT (this “Amendment”) dated effective as of the 1st day of
January, 2018, to the MANAGEMENT AGREEMENT made as of the 1st day of August
2013, as amended on January 1, 2016 (the “Management Agreement”), among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and SECOR
CAPITAL ADVISORS, LP, a Delaware limited partnership (the “Advisor”, and
together with CMF and the Partnership, the “Parties”).
W I T N E S S E T H:
WHEREAS, the Partnership, CMF and the Advisor wish to amend the Management
Agreement to decrease the Advisor’s management fee compensation; and
WHEREAS, pursuant to Section 11 of the Management Agreement, the Management
Agreement may be amended by written consent of the parties.
NOW, THEREFORE, the parties agree as follows:
1.   The text of Section 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable annually equal to 25% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (“Incentive Fee”) and (ii) a monthly fee for professional management
services equal to 1/12 of 1.15% (1.15% per year) of the month-end Net Assets of
the Partnership allocated to the Advisor (computed monthly by multiplying the
Net Assets of the Partnership allocated to the Advisor as of the last business
day of each month by 1.15% and dividing the result thereof by 12)(“Management
Fee”).”


2.   The text of Section 3(c) of the Management Agreement shall be deleted in
its entirety and replaced by the following:


“New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar year of the Advisor’s trading for the Partnership, which fee shall be
based on New Trading Profits (if any) earned from the commencement of trading by
the Advisor on behalf of the Partnership through the end of the first full
calendar year of such trading.  Interest income earned, if any, will not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.”

--------------------------------------------------------------------------------



3. The text of Section 3(d) of the Management Agreement shall be deleted in its
entirety and replaced by the following:


“Annual Incentive Fees and monthly Management Fees shall be paid within twenty
(20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar year or a calendar month, as the case may be,
the annual Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.”


4.   The foregoing amendment shall take effect as of the 1st day of January,
2018.


5.   In all other respects the Management Agreement remains unchanged and of
full force and effect.


6.   This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute the
same agreement.


7.   This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.


 
CERES MANAGED FUTURES LLC
         
By:
/s/ Patrick T. Egan                                        
 
Name:
Patrick T. Egan
 
Title:
President & Director
         
EMERGING CTA PORTFOLIO L.P. 
     
By:  Ceres Managed Futures LLC, its general partner
         
By:
/s/ Patrick T. Egan                                       
 
Name:
Patrick T. Egan
 
Title:
President & Director
         
SECOR CAPITAL ADVISORS, LP
         
By:
   
Name:
   
Title:
 



 
 
 
